                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION



LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED
RYDER ENTERPRISES, INC., and
GOLDBOOK LTD.,

                            Plaintiff,

vs.                                                                     Case No. 8:17-cv-46-T-27CPT

TIMOTHY SCHWARTZ, DESIGN
TANK, INC., and DOES 1-10,

                  Defendants.
________________________________/

                                                     ORDER

        THIS MATTER is before the Court sua sponte. Upon review of the docket, Plaintiffs have

retained counsel. (Dkts. 134, 135). The Case Management and Scheduling Order (Dkt. 50) is

amended as follows:1

        Pretrial Conference                                             December 5, 2019 at 10:30 A.M.

        Trial Term                                                      January 6, 2020

        DONE AND ORDERED this 12th day of September, 2019.


                                              /s/ James D. Whittemore
                                              JAMES D. WHITTEMORE
                                              United States District Judge
Copies to: Counsel of Record


        1
            All other provisions of the Case Management and Scheduling Order shall remain in full force and effect.

                                                          1
